Citation Nr: 1230128	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain with arthritis and radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, recharacterized the Veteran's lumbosacral strain to include arthritis and radiculopathy and granted a 10 percent evaluation effective April 24, 2009.

Subsequent to the issuance of the August 2011 statement of the case (SOC), an additional document consisting of a statement from the Veteran was added to the claims file in July 2012 without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  To the extent that this evidence consists of a lay statement from the Veteran, it is essentially argument rather than new evidence subject to 38 C.F.R. § 20.1304(c) (2011).  Accordingly, a remand of the claims for initial AOJ consideration is not required, and the Board will consider the claim.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with arthritis and radiculopathy manifests orthopedic impairment with forward flexion that most nearly approximates 40 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

2.  The Veteran's lumbosacral strain with arthritis and radiculopathy manifests neurological impairment of the bilateral lower extremities that most nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for orthopedic impairment of the lumbosacral strain with arthritis and radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a lumbosacral strain was granted in a June 1954 rating decision with an initial noncompensable evaluation assigned effective October 8, 1953.  The current 10 percent evaluation was granted in the November 2009 rating decision on appeal effective April 24, 2009.  The disability was also recharacterized to include arthritis and radiculopathy.  The Veteran contends that an increased rating is warranted as he experiences constant pain, numbness of his legs, and problems performing household chores and duties. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's current 10 percent rating was assigned under Diagnostic Code 5237 for lumbosacral strain and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Board also notes that an August 2010 MRI performed at the Wade Park campus of the Cleveland VA Medical Center (VAMC) indicated multilevel disc disease and the criteria pertaining to intervertebral disc syndrome are therefore for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the evidence of record, the Board finds that an increased 20 percent disability evaluation is warranted for orthopedic impairment associated with the service-connected low back disability.  With respect to range of motion of the lumbar spine, the Veteran's most limited motion was demonstrated at the October 2009 VA examination.  At that time, forward flexion measured to 40 degrees without pain and the combined range of motion measured to 110 degrees with pain throughout.  Flexion to 40 degrees is clearly contemplated by a 20 percent disability evaluation under the general rating criteria as it is greater than 30 degrees but not greater than 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  As noted above, the Veteran's most limited spinal motion is properly contemplated by a 20 percent evaluation.  The Board has considered whether an increased rating is appropriate based on functional factors, but notes that during the October 2009 VA examination the Veteran did not experience any additional loss of motion or weakness, fatigue, or incoordination during repetitive testing.  Although the VA examiner found that the Veteran reported pain throughout combined range of motion testing, the Court of Appeals for Veterans Claims (Court) has held that pain may cause a functional loss, but does not by itself constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  In this case, the Veteran did not manifest any additional loss of spinal motion during repetitive testing and the chronic pain and problems with flexibility described by his massage therapist in an October 2010 statement are contemplated by the currently assigned 20 percent rating.  Thus, objective testing does not show functional impairment that most nearly approximates forward flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine. 

The Board has also considered the Veteran's statements regarding the functional impairment resulting from his low back disability.  In a May 2009 statement, the Veteran reported that he experienced difficulty with his routine daily chores.  In July 2012, he wrote that he was no longer able to maintain his personal and household duties.  The Veteran is competent to describe the effects of his disability on his daily life, but the Board finds that the objective medical evidence is more probative with respect to determining whether the Veteran's disability most nearly approximates forward flexion limited to 30 degrees and/or favorable ankylosis, i.e. fixation of the spine.  The lay statements clearly demonstrate that the Veteran has maintained some useful motion of his spine and it is not ankylosed, and the Board cannot conclude that forward flexion is limited to 30 degrees or less based on the medical and lay evidence.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion and/or functional impairment of the lumbar spine.  
Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome, the Veteran was diagnosed with multiple disc bulges and loss of disc hydration during an October 2010 VA pain management consultation based on an August 2010 MRI.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

In this case, the medical and lay evidence does not establish that the Veteran has been prescribed any periods of bedrest by a physician.  The Veteran denied experiencing any periods of incapacitation during the October 2009 VA examination, and treatment records from various VA facilities and the Veteran's private massage therapist do not document any prescribed bedrest.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least 4 to 6 weeks during the claims period.  An increased rating under the formula for rating intervertebral disc syndrome is therefore not warranted.

In sum, the Veteran's orthopedic impairment of the lumbar spine is appropriately rated as 20 percent disabling throughout the claims period.  While a rating in excess of 20 percent is not warranted for the orthopedic component of this disability, the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate 10 percent ratings are warranted for the Veteran's neurological impairment of the lower extremities under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran has consistently reported experiencing numbness and radiating pain in his legs since his claim was received in April 2009.  Although he denied any current numbness or tingling in the legs during the October 2009 VA examination, the VA examiner diagnosed radiculopathy and provided an opinion linking the Veteran's radiculopathy to the service-connected disability.  The Veteran's statements regarding numbness and radiating pain are competent and credible, and two separate 10 percent evaluations are warranted throughout the claims period for mild incomplete paralysis of the right and left sciatic nerves.  The Board finds that a rating in excess of 10 percent is not warranted as the evidence does not demonstrate incomplete paralysis that most nearly approximates moderate.  The Veteran has reported only periodic numbness in the legs and neurological examinations of the lower extremities have been normal throughout the claims period.  

The Veteran's service-connected low back disability therefore warrants a 20 percent evaluation for orthopedic impairment and separate 10 percent evaluations for neurological impairment of the bilateral lower extremities.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.





Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the orthopedic and neurological impairment from the Veteran's service-connected low back disability.  The Veteran's lumbosacral strain with arthritis and radiculopathy is manifested by symptoms such as pain, limitation of motion, and numbness in the bilateral lower extremities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disability.  He is not in receipt of Social Security disability benefits, and while retired, has not reported that his low back disability caused him to stop working.  There is also no medical evidence that the Veteran's low back disability would interfere with employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected back condition.

 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private records.  Additionally, the Veteran was provided a proper VA examination in October 2009 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating of 20 percent, but not higher, for orthopedic impairment of the lumbosacral strain with arthritis and radiculopathy is granted.

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity is granted. 

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


